Citation Nr: 0121513	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of left knee medial meniscectomy.

3.  Entitlement to a compensable evaluation for instability 
of the left knee.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty form September 1966 to 
March 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified at a 
hearing before a Member of the Board in Washington, D.C., in 
October 1999.

In an April 2000 decision, the Board denied the veteran's 
claims.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the parties filed a Joint Motion for Remand 
for the issues set forth above.  In a December 2000 order, 
the Court granted the Joint Motion for Remand, vacated the 
Board's April 2000 decision as to the above issues, and 
remanded the above-named issues to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran was last accorded a psychiatric examination for 
disability evaluation purposes by the VA in March 1997.  This 
examination resulted in a diagnosis of PTSD with a Global 
Assessment of Functioning (GAF) score of 68.  A social worker 
who interviewed the veteran concluded that the veteran's 
service-connected disabilities resulted in severe impairment 
of his social and industrial adjustment.  A psychological 
evaluation resulted in diagnoses of dysthymic disorder and 
PTSD.  The psychologist noted that the veteran's symptoms 
would indicate the presence of a major depressive episode and 
that his depression might well be associated with his chronic 
physical problems.

Social Security evaluations dated in May and July 1997 
reflect that the veteran had generalized anxiety and 
considerable depression.  The diagnoses were PTSD and 
personality disorder.

A December 1997 VA medical record reveals that the veteran 
was seen with depressed mood and somewhat restricted affect.  
It was noted that he had been in prison from 1975 to 1978 and 
from 1979 to 1982 for drug possession with intent to sell.  
The diagnoses included PTSD, major depressive episode, panic 
disorder, marijuana dependence and alcohol dependence 
(remote).  The GAF was 50.

At his October 1999 hearing, the veteran complained of 
flashbacks, nightmares, intrusive memories of Vietnam, 
violent behavior resulting in 4 divorces, and inability to 
work due to PTSD.

In June 2001, the veteran's attorney submitted the report of 
a psychiatric examination conducted in April 2001 by E.W. 
Hoeper, M.D.  At this examination, the veteran reported 
experiencing combat related nightmares, sleep disturbances, 
flashbacks, panic attacks, and daily intrusive thoughts.  He 
attended the Durham VA Clinic.  The diagnoses were chronic 
PTSD and chronic major depression.  Dr. Hoeper gave a GAF 
score of 30 and opined that the veteran was no longer able to 
sustain work or social relationships due to PTSD.

The record indicates that the veteran's PTSD has increased in 
severity since the time of the most recent VA examination for 
disability evaluation purposes in March 1997 and that he had 
been receiving treatment at a VA Clinic.  The report of Dr. 
Hoeper does not reflect that the examiner took into account 
the multiple psychiatric disorders which are contained in the 
records of the veteran's prior treatment so that the 
evaluation of the veteran's PTSD was a fully informed one.  
See Green (Victor) v. Derwinski, 1 Vet. App. 121, 123-24 
(1991); see 38 C.F.R. § 4.1 (examiner must view disability in 
relation to its history); 38 C.F.R. § 4.2 (rating specialists 
must reconcile "various reports into a consistent picture", 
and examination reports containing insufficient detail must 
be returned as inadequate for rating purposes).

The record is unclear concerning the degree to which the 
veteran's industrial impairment is due to PTSD and the degree 
to which it is attributable to his other physical and 
psychological problems.  His psychiatric profile is 
conflicted.  His psychiatric diagnoses include PTSD, a major 
depressive episode, a dysthymic disorder, a personality 
disorder, and polysubstance abuse.  Given these varied 
diagnoses, the Board finds that complete records of medical 
treatment from the Durham VA Clinic should be obtained and 
the veteran should be accorded a comprehensive examination to 
reconcile the disparate diagnoses and determine the degree of 
disability imposed by the PTSD.  See Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (citing Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992)).  Only when a comprehensive 
psychiatric evaluation is complete will the Board have the 
evidence before it to properly adjudicate the claim of this 
veteran.

The Board observes that the most recent VA examination of the 
veteran's left knee was conducted in February 1998, more than 
3 years ago.  Moreover, the examiner did not address the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), as set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, given the passage of time, it is probable that 
the veteran has received additional treatment for his left 
knee; however, records pertaining to such are not of record.  
The VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

In light of foregoing, this case is REMANDED for the 
following:


1.  The RO should request the veteran to 
identify all medical care providers who 
treated him since February 1998.  After 
securing any necessary release, the RO 
should obtain records from the medical 
care providers identified by the veteran.  
Whether or not the veteran responds, the 
RO should obtain complete records of 
treatment accorded the veteran at the 
Durham VA Clinic.

2.  The RO should arrange for the veteran 
to be scheduled for a comprehensive 
psychiatric examination to determine the 
current severity of his PTSD.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
the examiner prior to the examination and 
the examiner must review the claims 
folder for data concerning the veteran's 
medical, social, and industrial history, 
including previous psychiatric diagnoses.  
All necessary special studies or tests 
are to be accomplished.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  Personality disorders should be 
fully described and classified.  The 
examiner should provide a definitive 
diagnosis or diagnoses, based on whole 
history and current examination, and 
reconcile current diagnoses with the 
various psychiatric diagnoses previously 
given.  The examiner should indicate the 
relationship, if any, between the various 
psychiatric disorders and state whether 
any psychiatric disorder, other than 
PTSD, is related to the veteran's 
military service or his service-connected 
disabilities.  To the extent possible, 
the examiner should specify which 
symptoms are associated with each of the 
disorder(s).  Moreover, the psychiatrist 
must identify the frequency and severity 
of all findings associated with the PTSD 
and describe how the symptoms of PTSD 
affect the veteran's social and 
industrial capacity.  The examiner should 
assign a GAF score and include an 
explanation of the numerical score 
assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone.  The examiner should also 
reconcile that score with earlier GAF 
scores.

3.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of the veteran's left 
knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary testing should be conducted.  
The examination report should contain a 
full description of the veteran's left 
knee symptoms, clinical findings, and 
associated functional impairment.  The 
examiner should state whether or not the 
left knee disability causes weakened 
movement, excess fatigability, and 
incoordination, and if so, the severity 
of these manifestations.  The examiner 
should also report in degrees the 
functional range of motion for the left 
knee, i.e., that motion the veteran can 
achieve without pain.  It is imperative 
that the examiner comment on functional 
limitations caused by left knee pain, 
instability, and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on the veteran's 
range of motion.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  The RO should readjudicate 
the issue of entitlement to an increased 
evaluation for PTSD with consideration of 
both the old and new criteria for rating 
mental disorders and apply those criteria 
more favorable to the veteran.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


